COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 IN RE
                                                 §               No. 08-11-00185-CR

 REGINALD ARLEIGH NOBLE,                         §         AN ORIGINAL PROCEEDING

                                                 §                IN MANDAMUS
 RELATOR.
                                                 §



                                 MEMORANDUM OPINION

       Relator has filed a petition for writ of mandamus, complaining of the district clerk’s

failure to forward a notice of appeal to this Court. The petition does not comply with the rules

governing original proceedings. See TEX .R.APP .P. 52.3(j), (k). Moreover, the petition indicates

that Relator is attempting to appeal the denial of habeas relief from a felony conviction in Dallas

County. We may issue a writ of mandamus to a district clerk only if it is necessary to enforce our

jurisdiction. See TEX .GOV ’T CODE ANN . § 22.221(a)(West 2004); In re Washington, 7 S.W.3d
181, 182 (Tex.App.--Houston [1st Dist.] 1999, orig. proceeding). Absent an order transferring a

case to this Court, we do not have jurisdiction over appeals from Dallas County. See TEX .GOV ’T

CODE ANN . § 22.201(i)(West Supp. 2010). We also lack jurisdiction over matters related to

post-conviction writs of habeas corpus. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241,

243 (Tex.Crim.App. 1991); In re McAfee, 53 S.W.3d 715, 718 (Tex.App.--Houston [1st Dist.]

2001, orig. proceeding). For these reasons, the petition for writ of mandamus is denied.

Relator’s motion for temporary relief is also denied.
June 29, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                               -2-